PER CURIAM.
The trial court entered an order dismissing with prejudice appellant’s complaint seeking uninsured motorist benefits under an insurance policy issued by appellee. On the authority of Burnett v. Fireman’s Fund Insurance Co., 408 So.2d 838 (Fla. 2d DCA), petition for review denied, 419 So.2d 1197 (Fla.1982), we reverse and remand for further proceedings. We do not read the holding of the supreme court in State Farm Mutual Automobile Insurance Co. v. Kilbreath, 419 So.2d 632 (Fla. 1982), as disapproving or overruling this court’s holding in Burnett.
REVERSED and REMANDED.
OTT, A.C.J., and CAMPBELL and HALL, JJ., concur.